    Case 3:19-bk-30289         Doc 1062 Filed 09/12/19 Entered 09/12/19 13:29:51                            Desc
                                   Main Document    Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


    IN RE:                                                   Bankruptcy No. 19-30289

    BLACKJEWEL, L.L.C., et al..,                             Chapter 11

             Debtors 1.


                                           NOTICE OF APPEAL

         NOW COMES Fifth Third Bank (“Fifth Third”), by and through counsel, and files its

Notice of Appeal from this Court’s approval of the “Debtors’ Releases of Purchaser” provisions

of this Court’s Order (A) Approving Sale Of Debtors’ Purchased Assets Free And Clear Of Liens,

Claims, Interests, And Encumbrances, (B) Authorizing Assumption And Assignment Of

Executory Contracts And Unexpired Leases, And (C) Granting Related Relief entered August 29,

2019 [Doc. No. #964]. Fifth Third’s appeal is limited to this Court’s approval of “Debtors’

Releases of Purchasers” which appear at paragraph KK of the Court’s Findings and paragraph 21

of the Court’s Order. A copy of the Order being appealed is attached hereto as Exhibit A.


Date: September 12, 2019                                      Respectfully submitted,
                                                              BERNSTEIN-BURKLEY, P.C.

                                                              By:/s/ Kirk B. Burkley
                                                              Kirk B. Burkley, Esq., WV I.D.: 11767
                                                              Robert S. Bernstein, Esq., WV I.D.: 4708
                                                              John J. Richardson, Esq., WV I.D.: 13140
                                                              707 Grant Street, Suite 2200, Gulf Tower
                                                              Pittsburgh, PA 15219
                                                              Phone: (412) 456-8108
                                                              Fax: (412) 456-8135
                                                              Email: kburkley@bernsteinlaw.com

                                                              Counsel for Fifth Third Bank



1
 The Debtors in these Chapter 11 cases and the last four digits of each Debtor’s taxpayer Identification number are
as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings, L.L.C. (4745); Revelation Energy Holdings, LLC
(8795); Revelation Management Corporation (8908) and Revelation Energy, LLC (4605). The headquarters of each
Debtor is located at 1051 Mail Street, Milton, West Virginia 25541-1215.
Case 3:19-bk-30289         Doc 1062 Filed 09/12/19 Entered 09/12/19 13:29:51              Desc
                               Main Document    Page 2 of 2
                               CERTIFICATE OF SERVICE

       I, Kirk B. Burkley, hereby certify that the foregoing Notice of Appeal was filed and
served via the Court’s CM/ECF system, as well as the parties listed below pursuant to the Notice
Requirements in the Order Approving Bidding Procedures [Doc. No. 356] on September 12,
2019.

By First Class Mail:

Blackjewel, L.L.C.
1051 Main Street
Milton, WV 22541
Attn: David J. Beckman

Via E-mail Notification:

Stephen D. Lerner – Proposed Debtors’ Co-Counsel
Stephen.lerner@squirepb.com

Joe M. Supple – Proposed Debtors’ Co-Counsel
info@supplelaw.net, supplelawoffice@yahoo.com

Kevin W. Barrett – Counsel to Riverstone Credit Partners – Direct, L.P.
kbarrett@baileyglasser.com

Joseph G. Bunn on behalf of Creditor United Bank
joseph.bunn@steptoe-johnson.com

David L. Bissett on behalf of U.S. Trustee United States Trustee
David.L.Bissett@usdoj.gov

Jacob Alderstein – Counsel to Highbridge Capital Management
jalderstein@paulweiss.com

Angela Libby – Counsel to Contura
angela.libby@davispolk.com

Damian Schaible – Counsel to Contura
damian.schaible@davispolk.com

Brandy M Rapp – Proposed Creditors’ Committee Counsel
brapp@wtplaw.com


                                                    By:/s/ Kirk B. Burkley
                                                    Kirk B. Burkley, Esq.
